Interim Decision #2180

MATTER OF ABELLANA AND DONOVAN
In Deportation Proceedings
A-20028370
A-20036650 ,

Decided by Board January 30, 1973
Where the Board of Immigration Appeals has entered an order in a case which
is then subjected to review by a court which directs a remand for further
proceedings, the proper procedure for the Service on remand is to refer the
case initially to the Board. This procedure should be followed regardless of
whether the reviewing court is a Court of Appeals in proceedings under
section 106(a) of the Immigration and Nationality Act or a District Court in
habeas corpus or declaratory judgment proceedings.
CHARGE:

Order: Act of 1952—Section 241(a)(2)
U.S.C. 1251(a)(2)l—NOnimmigrant
visitor—remained longer than permitted (both aliens)

ON BEHALF OF RESPONDENTS: John L. Weir, Esquire
483 Castro Street
San Francisco, California 94114
(Brief filed)

These cases are before us on certification from the special
officer who denied respondents' motions to reopen their
cases. The respondents sought to reopen so that they could apply
for adjustment of status to that of aliens lawfully admitted for
permanent residence pursuant to section 245 of the Immigration
and Nationality Act. The special inquiry officer's decision, dated
October 19, 1972, contained a specific finding that respondents'
marriages to United States citizens were sham marriages. The
inquiry

special. inquiry officer's decision will be affirmed.

The records relate to a former married couple who are both
natives and citizens of the Philippines. The male respondent is 43
years of age. The female respondent is 36 years of age. They
entered the United States on August 27, 1969 as visitors for
pleasure, accompanied by their four children. A fifth child was
born to them in this country since then. They were authorized to
remain in the United States until May 15, 1070. Since that date
they have remained in the United States without authority.
262

Interim Decision #ntsu
At their deportation hearing, conducted February 9, 1972, both
respondents conceded deportability. In the course of the hearing
both testified that they had not worked in this country. An order
of deportation was entered on February 9, 1972 granting them the
privilege of voluntary departure on or before March 10, 1972. They
did not appeal from this order but they did not depart. On March
27, 1972 they were divorced in Reno, Nevada. On April 27, 1972 the
husband married a 25-year-old citizen of the United States. On
April 29, 1972 the wife married a 25-year-old citizen of the United
States. Visa petitions on behalf of the respondents were submitted
by the respective citizen spouses, and the petitions were approved.

In June 1972 the respondents moved to reopen their hearings to be
permitted to apply for adjustment of status as spouses of United
States citizens. They enclosed application forms for adjustment of
status, showing themselves' to be residing with their respective
new spouses at addresses in San Francisco.
Investigation during June 1972 disclosed evidence that the
respondents were then and had been residing together as husband
and wife in a house they had purchased jointly in September 1971
at 964 Skyline Drive, Daly City, California (an address they had
neglected to furnish on any of their applications for immigration

benefits); that both had worked in this country in violation of their
visitor status; and that on loan applications subsequent to their
divorce they listed themselves as married to each other. A hearing
on their 'motions to reopen was conducted on June 16, 1972, at
which testimony was taken of the respondents, their respective
new spouses, a neighbor and the investigator of their case.
The special inquiry officer denied the respondents' motions to
reopen in a decision dated June 19, 1972. He stated that his
decision was based on the fact that the respondents made false
statements at the hearing on February 9, 1972 and in various

applications filed later. He further stated that in view of his
decision not to reopen it was not necessary for him to decide
whether or not respondents' new marriages were sham marriages.
Respondents appealed to this Board, more than a month after
the time for appeal had expired. We dismissed their appeals as
untimely filed, by our order of August 16, 1972, and stated that we
had no authority to extend the time for filing an appeal. We stated

further that we had not overlooked the arguments of counsel and
felt that the case was not of the class of outstandingly meritorious
cases, so as to justify disturbing the decision of the special inquiry
officer. Thereupon respondents brought petitions for habeas corpus in the United States District Court for the Northern District
of California. The court, by its decision dated September 26, 1972,
ordered a remand to the special inquiry officer to make a specific
263

Interim Decision

#2125U

finding as to whether or not the respondents' marriages to United
States citizens were sham marriages. On remand, the special
inquiry officer, by a decision dated October 19, 1972, specifically
found that the marriages of respondents were sham marriages. He
then certified the cases to us.
For the guidance of the Service, we shall comment briefly on the
procedure employed following entry of the, court's order on September 26, 1972. What was then before the court was this Board's
order dated August 16, 1972, dismissing as untimely respondents'
appeal from the special inquiry officer's order denying their
motions to reopen. The court's order in terms directed remand of
the record to the special inquiry officer. The Service followed it
literally, by-passing this Board.
Where this Board has entered an order in a case which is then
subjected to review by a court which directs a remand for further
proceedings, we think the proper procedure for the Service on
remand is to refer the record initially to this Board. This will
enable the Board, after reviewing the court's order, to enter its
own order on remand. While this Board must follow the court's
mandate, in some cases the Board's order on remand may contain
appropriate directives, not inconsistent with the court's order,

which may be helpful to the special inquiry officer in his conduct of
the further proceedings on remand. We think that this procedure
should be employed by the Service, as it usually has been,
regardless of whether the reviewing court is a Court of Appeals in
proceedings under section 106(a) of the Act or a district court in
habeas corpus or declaratory judgment proceedings.
We turn now to a consideration of whether the special inquiry
officer's decision of October 19, 1972 was correct. A special inquiry
officer has the authority to consider the bona fides of a marriage
on which he is requested to base immigration benefits, irrespective
of whether a visa petition has been approved and the approval has
not been revoked, Matter of Bark, Interim Decision No. 2174 (BIA,
November 27, 1972). Thus the special inquiry officer had the
authority to consider the question of the bona fides of respondents'
marriages, as he did.
Counsel contends that the testimony of respondents and their
new spouses constitutes proof of the bona fides of the new
marriages. Credibility is always at issue. The special inquiry
officer and this Board must determine the weight to be given
testimony of witnesses.
Counsel complains that the special inquiry officer's decision was
not based on clear, convincing and unequivocal evidence, which is
the required standard of proof for an order of deportation, Woodby
v. INS, 385 U.S. 276 (1966). These respondents conceded deportabil264

Interim Decision #2180
ity (Tr. of hearing of February 9, 1972, p. 2, line 6). Their
deportability was therefore established by clear, convincing, and
unequivocal evidence. The issue here involved is not whether the
respondents are deportable they have already conceded that
they are—but whether they merit the extraordinary relief from
deportation of adjustment of status to permanent resident. Both
respondents claim eligibility for adjustment of status on the basis
of marriage to a United States citizen. The burden in fact rests on
the respondents to establish that they are eligible for the relief
they seek. They must show that their marriages are bona fide in

order to establish their eligibility for adjustment of status.
Counsel contends that respondents' Sixth Amendment right to
confront witnesses and cross-examine evidence was violated. The

Sixth Amendment applies to criminal cases. Deportation proceedings are civil in nature. However, by section 242(b) of the Act, an
alien has the right at a deportation hearing to examine the
evidence against him and to cross-examine witnesses presented by
the Government. Counsel contends that the respondents were not
afforded an opportunity to cross-examine the Service investigator
of respondents' eases. This contention is without foundation as the
Service investigator appeared as a witness at the hearing held
June 19, 1972 and was cross-examined by counsel.
Counsel further contends that the special inquiry officer was
biased and prejudiced towards counsel and the respondents. The
record contains no indication of any bias or prejudice on the part

of the special inquiry officer.
The special inquiry officer's decision gives a careful exposition of
the evidence in the record, which indicates that respondents' April
1972 marriages were sham. After a careful evaluation of the
record, we concur with the conclusion of the special inquiry officer.
ORDER: The appeal is dismissed.

265

